DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-32 of the Preliminary Amendment filed on 29 September 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4, 7, 10-12, and 17-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “method” of claims 1-32 constitutes a process under 35 USC 101. Accordingly, claims 1-32 meet the criteria of Step 1 of the eligibility analysis. Some of the claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 of the Preliminary Amendment as an example, the claim recites the following abstract idea limitations:
“A method, comprising: capturing … one or more images of an individual within a threshold proximity of the checkout workstation.”
“… analyzing … the one or more images to determine whether the individual is wearing personal protective equipment (PPE).”
“… triggering … one or more actions based on determining that the individual is not wearing PPE.”
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as managing personal behavior or relationships or interactions between people, including following instructions (e.g., the “capturing,” “analyzing,” and “triggering” limitations), and thus, limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See MPEP 2106.04(a)(II)(C).) Limitations of the claim also can be characterized as concepts performed in the human mind, including observation (e.g., the claimed “capturing”), evaluation (e.g., the claimed “analyzing”), and judgment (e.g., the claimed “determine” step), and thus, the limitations fall under the mental processes grouping of abstract ideas. (See MPEP 2106.04(a)(III)(B) and (C).) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks if the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 of the Preliminary Amendment as an example, the claim recites the following additional element limitations:
The claimed “capturing” is “by an image sensor associated with a checkout workstation.”
The claimed “analyzing” is “by one or more processors.”
The claimed “triggering” is “by the one or more processors.”
	The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, gathering and analyzing information using conventional techniques and displaying the result, and selecting a particular generic function for computer hardware to perform from functions performed by the hardware, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions, and merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, which do not qualify as a particular machine or use thereof (see MPEP 2106.05(b)(I)); a machine that is merely an object on which the method operates, which does not integrate the exception into a practical application (see MPEP 2106.05(b)(II)); use of a machine that contributes only nominally or insignificantly to the execution of the claimed method, which does not integrate a judicial exception (see MPEP 2106.05(b)(III)); a commonplace business method or mathematical algorithm being applied on a general purpose computer, which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)); mere data gathering, which courts have found to be insignificant extra-solution activity (see MPEP 2106.05(g)); and monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, which courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. As a result, claim 1 is rejected under 35 UCS 101 as ineligible for patenting.
	Claims 2-4, 7, 10-12, and 17-28 depend from independent claim 1. Claims 2-4, 7, 10-12, and 17-28 recite: further abstract idea elements that fail to meet the eligibility criteria at Step 2A, Prong One, for similar reasons as claim 1 (e.g., the “determining” of claim 2; the “determining” and “triggering” of claims 3, 4, and 7; the “determining” and “generating” of claim 10; the “determining” and “analyzing” of claim 11; the “generating” of claim 12; the “analyzing,” “determining,” and “triggering” of claim 17; the “triggering,” “determining,” and “generating” of claim 18; the “determining” of claim 19; the contextual “individual is a customer” of claim 20; the contextual “individual is an employee” of claim 21; the “determining” of claim 22 and related “types of PPE” of claim 23; the “triggering” of claim 24; the “timeframe begins” of claim 25; the “triggering” of claim 26; the “analyzing” of claim 27; and the “analyzing” and “triggering” of claim 28); and further additional elements that fail to meet the eligibility criteria at Step 2A, Prong Two, for similar reasons as claim 1 (e.g., the “processors” and “image sensor” of claim 2; the “processors” of claims 3, 4, 7, 10-12, 18, and 28). As a result, claims 2-4, 7, 10-12, and 17-28 also are rejected under 35 USC 101 as ineligible for patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-14, 20, 22-26, 28, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. App. Pub. No. 2020/0380701 A1 to Buibas et al. (“Buibas”).
Regarding independent claim 1, Buibas discloses the following limitations:
“A method, comprising: capturing, by an image sensor associated with a checkout workstation, one or more images of an individual within a threshold proximity of the checkout workstation.” Buibas discloses, “FIG. 2 continues the example of FIG. 1 to show an automated checkout. In one or more embodiments, processor 130 or another linked system may detect that a person 103 is leaving a store or is entering an automated checkout area. For example, a camera or cameras such as camera 202 may track person 103 as he or she exits the store.” (Buibas, para. [0163].) Buibas also discloses that a camera has a “field of view.” (Buibas, para. [0187].) A camera capturing images of a person in an automated checkout area, wherein the camera has a field of view, in Buibas, reads on the claimed “capturing, by an image sensor associated with a checkout workstation, one or more images of an individual within a threshold proximity of the checkout workstation.” Any portion or combination of portions of, or the entirety of, FIG. 2 of Buibas, reads on the claimed “checkout workstation.”
“… analyzing, by one or more processors, the one or more images to determine whether the individual is wearing personal protective equipment (PPE).” Buibas discloses, “in addition to tracking shoppers, one or more embodiments may analyze sensor data such as camera images to determine whether shoppers are wearing or equipped with appropriate or required protective equipment.” (Buibas, para. [0335].) Buibas also discloses, “a processor.” (Buibas, claim 1.) Determining whether a shopper is wearing protective equipment, based on camera images, in Buibas, reads on the claimed “analyzing, by one or more processors, the one or more images to determine whether the individual is wearing personal protective equipment (PPE).”
“… triggering, by the one or more processors, one or more actions based on determining that the individual is not wearing PPE.” Buibas discloses, “if shoppers without masks are detected at or near certain locations in a store, cleaning actions may be targeted at these locations.” (Id.) An initiating of a cleaning action, when a maskless shopper is detected, in Buibas, reads on the claimed “triggering, by the one or more processors, one or more actions based on determining that the individual is not wearing PPE.”
Regarding claim 2, Buibas discloses the following limitations:
“The method of claim 1, further comprising: determining, by one or more processors, an indication that the individual has left the checkout workstation, based on of one or more of: (i) determining that the individual has completed a transaction at the checkout workstation; (ii) determining that no transaction activity has occurred at the checkout workstation for greater than a threshold period of time; or (iii) failing to capture, by the image sensor associated with the checkout workstation, images of the individual within the threshold proximity of the checkout workstation.” Buibas discloses, “the processor 130 may also transmit an unlock message 2201 to unlock the exit door; this barrier at the exit may for example force unauthorized persons in the store to provide a payment mechanism prior to exiting.” (Buibas, para. [0213].) Determining that a person provided a payment mechanism before exiting, and unlocking an exit door following payment, in Buibas, reads on the claimed “determining, by one or more processors, an indication that the individual has left the checkout workstation, based on of one or more of: (i) determining that the individual has completed a transaction at the checkout workstation.”
Regarding claim 3, Buibas discloses the following limitations:
“The method of claim 2, wherein triggering the one or more actions based on determining that the individual is not wearing PPE includes: triggering, by the one or more processors, an alert for an employee associated with the checkout workstation indicating that the checkout workstation should be disinfected after determining the indication that the individual has left the checkout workstation.” Buibas discloses, “Processor 130 may then transmit commands 7025 to one or more cleaning actuators to perform the identified cleaning actions 7024. Cleaning actuators may be fully or partially automated. They may use any technology or technologies to perform cleaning. The actuators may be in fixed locations within the store, or they may be moveable devices that may be manually or automatically positioned during cleaning, including for example mobile robotic cleaning devices.” (Buibas, para. [0327].) Buibas also discloses, “Data on the status of a shopper with respect to protective equipment may be included in the shopper activity information, and this data may be used for various purposes including scheduling cleaning, controlling entry, alerting store personnel or authorities, and communicating status to other shoppers.” (Buibas, para. [0335].) Generating instructions for cleaning locations, in Buibas, reads on the claimed “wherein triggering the one or more actions based on determining that the individual is not wearing PPE includes: triggering, by the one or more processors, an alert,” the alert “indicating that the checkout workstation should be disinfected after determining the indication that the individual has left the checkout workstation.” The alerting of store personnel, in Buibas, reads on the claimed “alert for an employee associated with the checkout workstation.”
Regarding claim 5, Buibas discloses the following limitations:
“The method of claim 2, wherein triggering the one or more actions based on determining that the individual is not wearing PPE includes: initiating, by the one or more processors, an automatic disinfection of the checkout workstation after determining the indication that the individual has left the checkout workstation.” Buibas discloses, “the lights may include disinfecting lights that emit radiation that disinfects one or both of the shelf and the items on the shelf; for example, the disinfecting lights may be ultraviolet lights that emit ultraviolet radiation. The sensor bar processor may activate one or more of the disinfecting lights for example after a hand exit event is detected.” Activating disinfecting lights after a person has removed their hand, in Buibas, reads on the claimed “triggering the one or more actions based on determining that the individual is not wearing PPE includes: initiating, by the one or more processors, an automatic disinfection of the checkout workstation after determining the indication that the individual has left the checkout workstation.” As explained above, one of, some of, or all of the elements depicted in FIG. 2, of Buibas, reads on the claimed “checkout workstation.”
Regarding claim 6, Buibas discloses the following limitations:
“The method of claim 5, wherein the automatic disinfection includes activating one or more of: a UV disinfection light, a disinfection aerosol, a disinfection wipe, or a robotic cleaning machine dispatched to the checkout workstation.” Buibas discloses, “the lights may include disinfecting lights that emit radiation that disinfects one or both of the shelf and the items on the shelf.” Activating disinfecting lights, in Buibas, reads on the claimed “wherein the automatic disinfection includes activating … a UV disinfection light.”
Regarding claim 7, Buibas discloses the following limitations:
“The method of claim 2, wherein triggering the one or more actions based on determining that the individual is not wearing PPE includes: triggering, by the one or more processors, an alert for an employee associated with the checkout workstation indicating that the checkout workstation should be closed or locked to other individuals after determining the indication that the individual has left the checkout workstation.” Buibas discloses, “When a shopper 7313 exits the store and the shopper count 7333 goes below the maximum capacity, the entry lock 7037 may be unlocked. However, if the system has determined that cleaning of all or part of the store is needed, entry may continue to be blocked until all shoppers 7311 and 7312 leave and the shopper count 7334 goes to zero, after which cleaning 7323 is initiated with the entry locked.” (Buibas, para. [0333].) Buibas also discloses, “Data on the status of a shopper with respect to protective equipment may be included in the shopper activity information, and this data may be used for various purposes including scheduling cleaning, controlling entry, alerting store personnel or authorities, and communicating status to other shoppers.” (Buibas, para. [0335].) Instructions to lock and block incoming shoppers, after a shopper has exited, in Buibas, reads on the claimed “wherein triggering the one or more actions based on determining that the individual is not wearing PPE includes: triggering, by the one or more processors, an alert … indicating that the checkout workstation should be closed or locked to other individuals after determining the indication that the individual has left the checkout workstation.” The alerting of store personnel, in Buibas, reads on the claimed “alert for an employee associated with the checkout workstation.”
Regarding claim 8, Buibas discloses the following limitations:
“The method of claim 2, wherein triggering the one or more actions based on determining that the individual is not wearing PPE includes: causing, by the one or more processors, the checkout workstation to be automatically closed or locked to other individuals after determining the indication that the individual has left the checkout workstation.” Buibas discloses, “When a shopper 7313 exits the store and the shopper count 7333 goes below the maximum capacity, the entry lock 7037 may be unlocked. However, if the system has determined that cleaning of all or part of the store is needed, entry may continue to be blocked until all shoppers 7311 and 7312 leave and the shopper count 7334 goes to zero, after which cleaning 7323 is initiated with the entry locked.” Instructions to lock and block incoming shoppers, after a shopper has exited, in Buibas, reads on the claimed “wherein triggering the one or more actions based on determining that the individual is not wearing PPE includes: causing, by the one or more processors, the checkout workstation to be automatically closed or locked to other individuals after determining the indication that the individual has left the checkout workstation.”
Regarding claim 9, Buibas discloses the following limitations:
“The method of claim 8, wherein causing the checkout workstation to be automatically closed or locked includes activating or deactivating an indicator light associated with the checkout workstation.” Buibas discloses, “Cleaning may then be performed, for example using UV lights 7221 within the case. While cleaning is occurring, the system may display a message 7223 showing that the case is being cleaning; it may also transmit messages for example to mobile device 7224 of a shopper 7212 who is waiting to obtain something from the case.” Activating a display, and/or activating UV lights, to indicate locking of a case, in Buibas, reads on the claimed “wherein causing the checkout workstation to be automatically closed or locked includes activating or deactivating an indicator light associated with the checkout workstation.”
Regarding claim 10, Buibas discloses the following limitations:
“The method of claim 1, wherein triggering the one or more actions based on determining that the individual is not wearing PPE includes: generating, by the one or more processors, an alert to be displayed to the individual indicating that the individual must don PPE.” Buibas discloses, “In FIG. 75B, shopper 7503 is not wearing a mask, so a message 7505 indicates that the shopper may not enter (or is required to first put on a mask), and the entry gate 7507 may be closed and locked with lock 7508.” (Buibas, para. [0335].) Displaying a message indicating that a shopper must put on a mask, in Buibas, reads on the claimed “wherein triggering the one or more actions based on determining that the individual is not wearing PPE includes: generating, by the one or more processors, an alert to be displayed to the individual indicating that the individual must don PPE.”
Regarding claim 11, Buibas discloses the following limitations:
“The method of claim 1, wherein triggering the one or more actions based on determining that the individual is not wearing PPE includes: analyzing, by the one or more processors, the one or more images of the individual in order to identify the individual.” Buibas discloses, “the processor is further configured to identify one or more distinguishing characteristics of the person by analyzing a first subset of the time sequence of images and recognizes the person in a second subset of the time sequence of images using the distinguishing characteristics.” (Buibas, para. [0022].)
Regarding claim 12, Buibas discloses the following limitations:
“The method of claim 11, further comprising: generating, by the one or more processors, an alert for an employee associated with the checkout workstation including an indication of the identified individual.” Buibas discloses, “shopper activity information may be used for contact tracing. The processor may receive the identity of a person to be contact traced.” (Buibas, para. [0069].) Buibas also discloses, “In some situations, a store may want to track return visitors. For example, shopper behavior may be tracked over multiple visits if the distinguishing characteristics are saved and retrieved for each visitor.” (Buibas, para. [0172].) Buibas also discloses, “Data on the status of a shopper with respect to protective equipment may be included in the shopper activity information, and this data may be used for various purposes including … alerting store personnel or authorities.” (Buibas, para. [0335].) Alerting store personnel with shopper activity information, including distinguishing characteristics or other identity data of visitors, in Buibas, reads on the claimed “generating, by the one or more processors, an alert for an employee associated with the checkout workstation including an indication of the identified individual.”
Regarding claim 13, Buibas discloses the following limitations:
“The method of claim 11, wherein the one or more images of the identified individual within the threshold proximity of the checkout workstation are captured at a first time, the method further comprising: capturing, at a second time after the individual has left the checkout workstation, by an image sensor associated with the checkout workstation, one or more images of the identified individual within the threshold proximity of the checkout workstation.” Buibas discloses, “FIG. 2 continues the example of FIG. 1 to show an automated checkout. In one or more embodiments, processor 130 or another linked system may detect that a person 103 is leaving a store or is entering an automated checkout area. For example, a camera or cameras such as camera 202 may track person 103 as he or she exits the store.” (Buibas, para. [0163].) Buibas also discloses, “The distinguishing characteristics 531 and 532 of persons 501 and 502 may or may not be saved over time to recognize return visitors to the store. In some situations, a store may want to track return visitors. For example, shopper behavior may be tracked over multiple visits if the distinguishing characteristics are saved and retrieved for each visitor.” (Buibas, para. [0172].) Buibas also discloses that a camera has a “field of view.” (Buibas, para. [0187].) A camera capturing images of a person in an automated checkout area, wherein the camera has a field of view, during multiple visits, in Buibas, reads on the claimed “capturing, at a second time after the individual has left the checkout workstation, by an image sensor associated with the checkout workstation, one or more images of the identified individual within the threshold proximity of the checkout workstation.”
“… analyzing, by one or more processors, the one or more images captured at the second time to determine whether the identified individual is wearing PPE.” Buibas discloses, “in addition to tracking shoppers, one or more embodiments may analyze sensor data such as camera images to determine whether shoppers are wearing or equipped with appropriate or required protective equipment.” (Buibas, para. [0335].) Buibas also discloses, “a processor.” (Buibas, claim 1.) Determining whether a shopper is wearing protective equipment, based on camera images, in Buibas, reads on the claimed “analyzing, by one or more processors, the one or more images captured at the second time to determine whether the identified individual is wearing PPE.”
“… preventing, by the one or more processors, based on determining that the identified individual is not wearing PPE at the second time, the checkout workstation to be automatically closed or locked to the identified individual.” Buibas discloses, “the processor may lock a lockable gate or door to prevent entry when it determines that a person wanting to enter does not have the required equipment.” (Buibas, para. [0067].) Locking a gate or door to block a person that does not have required equipment, in Buibas, reads on the claimed “preventing, by the one or more processors, based on determining that the identified individual is not wearing PPE at the second time, the checkout workstation to be automatically closed or locked to the identified individual.”
Regarding claim 14, Buibas discloses the following limitations:
“The method of claim 1, wherein triggering the one or more actions based on determining that the individual is not wearing PPE includes: causing, by the one or more processors, the checkout workstation to one or more of: (i) prevent a transaction from being initiated by the individual, or (ii) cease a pending transaction that has been initiated by the individual.” Buibas discloses, “During cleaning, processor 130 may also close or lock one or more barriers that prevent entry into any zone being cleaned” and “Barriers may apply to the entire store or specific zones or item storage areas within the store.” (Buibas, para. [0329].) Blocking a person without protective equipment from entering a checkout area, in Buibas, reads on the claimed “wherein triggering the one or more actions based on determining that the individual is not wearing PPE includes: causing, by the one or more processors, the checkout workstation to … (i) prevent a transaction from being initiated by the individual.”
Regarding claim 20, Buibas discloses the following limitations:
“The method of claim 1, wherein the individual is a customer.” Any “shopper” in Buibas (see Abstract) reads on the claimed “individual is a customer.”
Regarding claim 22, Buibas discloses the following limitations:
“The method of claim 1, wherein determining whether the individual is wearing PPE further includes determining whether the individual is wearing one or more particular types of PPE.” Buibas discloses, “analyze sensor data such as camera images to determine whether shoppers are wearing or equipped with appropriate or required protective equipment. This protective equipment may be for example a mask, gloves, a face shield, or other devices.” (Buibas, para. [0335].)
Regarding claim 23, Buibas discloses the following limitations:
“The method of claim 22, wherein the one or more particular types of PPE include one or more of: a mask, a face shield, goggles, gloves, a respirator, a hairnet or other head covering, or an isolation gown.” Buibas discloses, “analyze sensor data such as camera images to determine whether shoppers are wearing or equipped with appropriate or required protective equipment. This protective equipment may be for example a mask, gloves, a face shield, or other devices.” (Buibas, para. [0335].)
Regarding claim 24, Buibas discloses the following limitations:
“The method of claim 1, wherein triggering the one or more actions is further based on determining that a number of individuals, that have been within the threshold proximity of the checkout workstation without wearing PPE, within a particular timeframe, is greater than a threshold number.” Buibas discloses, “The heat map 7112 may also be used to determine the timing of cleaning actions; for example, cleaning may be scheduled when the score of a grid square, or of the entire store, exceeds a threshold value. For example, if a shopper lingers in a particular grid square for an extended period of time, the score of that square will eventually increase to exceed the threshold, reflecting the cumulative exposure of that zone of the store to the shopper or to multiple shoppers.” (Buibas, para. [0331].) Initiating cleaning when one or more shoppers has been in a sector including a checkout area, for extended periods of time, in Buibas, reads on the claimed “determining that a number of individuals, that have been within the threshold proximity of the checkout workstation without wearing PPE, within a particular timeframe, is greater than a threshold number.” It should be noted that a shopper wearing a mask, but not gloves, or vice versa, or a shopper with wearing no PPE, reads on the claimed “without wearing PPE.”
Regarding claim 25, Buibas discloses the following limitations:
“The method of claim 24, wherein the particular timeframe begins when the checkout workstation is disinfected.” Buibas discloses, “disinfection cycles may be performed based on shopper locations as well as or instead of based on shoppers' interactions with shelves. In one or more embodiments, disinfection cycles for a shelf may be performed periodically even if no shopper has approached a shelf. In one or more embodiments, shelves that are used frequently by customers, as determined for example by analyzing historical data collected from sensor bars, may be disinfected more often, for longer, or on shorter periodic cycles.” (Buibas, para. [0321].) Each cycle, in Buibas, reads on the claimed “particular timeframe.” The cycle extending from a disinfection event to a subsequent disinfection event, in Buibas, reads on the claimed “wherein the particular timeframe begins when the checkout workstation is disinfected.”
Regarding claim 26, Buibas discloses the following limitations:
“The method of claim 1, wherein triggering the one or more actions is further based on determining that a collective total amount of time, during which any individuals that have been within the threshold proximity of the checkout workstation without wearing PPE, is greater than a threshold amount of time.” Buibas discloses, “wherein said position on or proximal to said trajectory comprises a zone within said store where one or more of said one or more persons were present for a duration of time exceeding a threshold value.” (Buibas, claim 9.) Initiating cleaning when an individual has been in a zone for more than a threshold duration of time, in Buibas, reads on the claimed “determining that a collective total amount of time, during which any individuals that have been within the threshold proximity of the checkout workstation without wearing PPE, is greater than a threshold amount of time.” It should be noted that a shopper wearing a mask, but not gloves, or vice versa, or a shopper with wearing no PPE, reads on the claimed “without wearing PPE.”
Regarding claim 28, Buibas discloses the following limitations:
“The method of claim 1, further comprising: analyzing, by one or more processors, the one or more images to determine whether the individual has coughed, sneezed, or spoken while within the threshold proximity of the checkout workstation; and wherein triggering the one or more actions is further based on determining that the individual has coughed, sneezed, or spoken while within the threshold proximity of the checkout workstation.” Buibas discloses, “as the shopper breathes, coughs, or sneezes towards the shelf, the shopper may transfer contaminants or pathogens 6901 onto the items or shelf” and “tracking cameras in a store may be used to identify the location of shoppers in the store, and disinfection cycles may be performed based on shopper locations as well as or instead of based on shoppers' interactions with shelves.” (Buibas, para. [0321].) Using cameras to determine a shopper’s interaction with a shelf, wherein the interaction includes coughing toward the shelf, and disinfecting based thereon, in Buibas, reads on the claimed “analyzing, by one or more processors, the one or more images to determine whether the individual has coughed … while within the threshold proximity of the checkout workstation; and wherein triggering the one or more actions is further based on determining that the individual has coughed … while within the threshold proximity of the checkout workstation.” Note the shelf (“102”) forming part of the checkout area (“checkout workstation”) depicted in FIG. 2 of Buibas.
Regarding claim 29, Buibas discloses the following limitations:
“The method of claim 1, wherein the image sensor is a depth image sensor.” Buibas discloses, in para. [0155], “4D cameras may include any type of camera that can also gather or calculate depth over time, e.g., 3D video cameras.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 17-19, 27, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Buibas in view of Petrović, Nenad, and Đorđe Kocić. "IoT-based system for COVID-19 indoor safety monitoring." IcETRAN Belgrade (20 September 2020) (“Petrovic”).
Regarding claim 4, Buibas discloses the following limitations:
“The method of claim 1, wherein triggering the one or more actions based on determining that the individual is not wearing PPE includes: triggering, by the one or more processors, an alert.” Buibas discloses, “In FIG. 75B, shopper 7503 is not wearing a mask, so a message 7505 indicates that the shopper may not enter (or is required to first put on a mask), and the entry gate 7507 may be closed and locked with lock 7508. These actions are illustrative; one or more embodiments may perform any desired actions in response to detection or lack of detection of any required or desired protective equipment. For example, if shoppers without masks are detected at or near certain locations in a store, cleaning actions may be targeted at these locations.” (Buibas, para. [0335].) Detecting a shopper without a mask, and initiating subsequent actions, in Buibas, reads on the claimed “wherein triggering the one or more actions based on determining that the individual is not wearing PPE includes: triggering, by the one or more processors, an alert.”
Petrovic teaches limitations below of claim 4 that do not appear to be explicitly disclosed in their entirety by Buibas:
The claimed “alert” is “for an employee associated with the checkout workstation indicating that the employee should bring PPE to the individual.” Although Buibas discloses alerting store personnel, Buibas does not appear to explicitly disclose that the alert informs the store personnel to bring PPE. Petrovic teaches, “In case that passenger does not wear mask or it does not cover nose, security guards will be informed via MQTT message, so they can provide a mask or warn that person to leave.” (Petrovic, p. 4.) A message instructing a security guard to bring a mask, in Petrovic, reads on the claimed “alert for an employee associated with the checkout workstation indicating that the employee should bring PPE to the individual.”
Petrovic teaches a solution for increasing COVID-19 indoor safety, similar to the claimed invention and to Buibas. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the mask monitoring and alerting of store personnel, of Buibas, to include alerting a security guard to bring a mask, as in Petrovic, as using masks has shown positive results when it comes to disease spread reduction, as taught by Petrovic (p. 2).
Regarding claim 17, Buibas discloses the following limitations:
“The method of claim 1, wherein analyzing the one or more images to determine whether the individual is wearing PPE further includes determining whether the individual is wearing PPE correctly; and wherein triggering the one or more actions is based on determining that the individual is not wearing PPE correctly.” While Buibas discloses to “analyze sensor data such as camera images to determine whether shoppers are wearing or equipped with appropriate or required protective equipment” (para. [0335]), Buibas does not appear to explicitly disclose distinguishing between correct and incorrect use of PPE. Petrovic teaches, “if a face was detected, mouth and nose detection are further applied to the corresponding camera frame version. In case that image does not contain mouth and nose, it means that person wears mask properly and corresponding door will be opened. However, if mouth is detected and its coordinates are within the area of the detected face, then the person is warned that mask is needed in order to proceed. If nose is detected within face area, then the person is warned to put the mask properly (covering nose).” (Petrovic, p. 5.) Analyzing images to determine whether a mask is being worn properly, and issuing warnings if the mask is not being work properly, in Petrovic, reads on the claimed “wherein analyzing the one or more images to determine whether the individual is wearing PPE further includes determining whether the individual is wearing PPE correctly; and wherein triggering the one or more actions is based on determining that the individual is not wearing PPE correctly.”
Petrovic teaches a solution for increasing COVID-19 indoor safety, similar to the claimed invention and to Buibas. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the mask monitoring and alerting of store personnel, of Buibas, to include the mask and face analyses, of Petrovic, as using masks properly has shown positive results when it comes to disease spread reduction, as taught by Petrovic (p. 2).
Regarding claim 18, the combination of Buibas and Petrovic teaches the following limitations:
“The method of claim 17, wherein triggering the one or more actions based on determining that the individual is not wearing PPE correctly includes: generating, by the one or more processors, an alert to be displayed to the individual indicating instructions for wearing PPE correctly.” Buibas discloses, “In FIG. 75B, shopper 7503 is not wearing a mask, so a message 7505 indicates that the shopper may not enter (or is required to first put on a mask).” (Buibas, para. [0335].) Displaying a message about a shopper not wearing a mask and having to put on a mask, in Buibas, reads on the claimed “wherein triggering the one or more actions based on determining that the individual is not wearing PPE … includes: generating, by the one or more processors, an alert to be displayed to the individual indicating instructions for wearing PPE.” Petrovic teaches, “if a face was detected, mouth and nose detection are further applied to the corresponding camera frame version. In case that image does not contain mouth and nose, it means that person wears mask properly and corresponding door will be opened. However, if mouth is detected and its coordinates are within the area of the detected face, then the person is warned that mask is needed in order to proceed. If nose is detected within face area, then the person is warned to put the mask properly (covering nose).” (Petrovic, p. 5.) Distinguishing between properly wearing PPE and improperly wearing PPE, in Petrovic, reads on the claimed “not wearing PPE correctly” and “wearing PPE correctly.” The rationales for combining the teachings of Buibas and Petrovic, from the rejection of claim 17, also apply to this rejection of claim 18.
Regarding claim 19, the combination of Buibas and Petrovic teaches the following limitations:
“The method of claim 18, wherein determining that the individual is not wearing PPE correctly includes determining an indication of a specific error in the way that the individual is wearing PPE, and wherein the alert indicates instructions for correcting the specific error.” Petrovic teaches, “if a face was detected, mouth and nose detection are further applied to the corresponding camera frame version. In case that image does not contain mouth and nose, it means that person wears mask properly and corresponding door will be opened. However, if mouth is detected and its coordinates are within the area of the detected face, then the person is warned that mask is needed in order to proceed. If nose is detected within face area, then the person is warned to put the mask properly (covering nose).” (Petrovic, p. 5.) Determining that a person’s nose is not covered by a mask, and warning the person to cover their nose with the mask, in Petrovic, reads on the claimed “wherein determining that the individual is not wearing PPE correctly includes determining an indication of a specific error in the way that the individual is wearing PPE, and wherein the alert indicates instructions for correcting the specific error.” The rationales for combining the teachings of Buibas and Petrovic, from the rejection of claim 17, also apply to this rejection of claim 19.
Regarding claim 27, Petrovic teaches limitations below that do not appear to be explicitly disclosed in their entirety by Buibas:
“The method of claim 1, wherein analyzing the one or more images to determine whether the individual is wearing PPE includes one or more of: (i) analyzing the one or more images to determine whether the mouth of the individual appears in the one or more images; (ii) analyzing the one or more images to determine whether a demarcation or a color transition below the eyes of the individual, indicative of a face covering, appears in the one or more images; (iii) analyzing the one or more images to determine whether strings or loops over the ears of the individual appear in the one or more images; (iv) analyzing the one or more images to determine whether nails or cuticles of the individual appear in the one or more images; or (v) analyzing the one or more images to determine whether wrinkles of hands of the individual appear in the one or more images.” Petrovic teaches, “if a face was detected, mouth and nose detection are further applied to the corresponding camera frame version. In case that image does not contain mouth and nose, it means that person wears mask properly and corresponding door will be opened. However, if mouth is detected and its coordinates are within the area of the detected face, then the person is warned that mask is needed in order to proceed. If nose is detected within face area, then the person is warned to put the mask properly (covering nose).” (Petrovic, p. 5.) Analyzing an image to determine if a person’s mouth is detectable, in Petrovic, reads on the claimed “wherein analyzing the one or more images to determine whether the individual is wearing PPE includes … (i) analyzing the one or more images to determine whether the mouth of the individual appears in the one or more images.”
Petrovic teaches a solution for increasing COVID-19 indoor safety, similar to the claimed invention and to Buibas. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the mask monitoring and alerting of store personnel, of Buibas, to include the mask and face analyses, of Petrovic, as using masks properly has shown positive results when it comes to disease spread reduction, as taught by Petrovic (p. 2).
Regarding claim 30, Petrovic teaches limitations below that do not appear to be disclosed in their entirety by Buibas:
“The method of claim 1, further comprising: detecting, by a thermal image sensor, the individual within the threshold proximity of the checkout workstation.” While Buibas discloses the use of multiple types of cameras (see para. [0155]), Buibas does not appear to explicitly disclose use of thermal cameras. Petrovic teaches, “Contactless temperature sensing subsystem relies on Arduino Uno using infrared sensor or thermal camera.” (Petrovic, p. 2.) Use of the thermal camera, in Petrovic, in the context of Buibas, reads on the claimed “detecting, by a thermal image sensor, the individual within the threshold proximity of the checkout workstation.” One example of a “threshold proximity” is a field of view of the thermal camera of Petrovic.
Petrovic teaches a solution for increasing COVID-19 indoor safety, similar to the claimed invention and to Buibas. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the monitoring, of Buibas, to include the temperature checking, of Petrovic, as high body temperature is a common indoor measure used to determine whether a person should stay at home, as taught by Petrovic (see p. 2).
Regarding claim 31, the combination of Buibas and Petrovic teaches the following limitations:
“The method of claim 30, further comprising: detecting, by the thermal image sensor, a body temperature associated with the individual; and wherein triggering the one or more actions is further based on the body temperature associated with the individual being greater than a threshold body temperature.” Petrovic teaches, “Contactless temperature sensing subsystem relies on Arduino Uno using infrared sensor or thermal camera.” (Petrovic, p. 2.) Petrovic also teaches, “Several types of safety rule violations are considered: Social Distancing, No Mask and High Temperature. In case that some violation occurs, then the corresponding Action is taken as a response, such as closing Door or notifying Security Guard. For both the physical objects (Device, Door, Security Guard) and Violation events, the Room where it resides or occurs is relevant.” (Petrovic, p. 6.) Operation of the thermal camera, in Petrovic, reads on the claimed “detecting, by the thermal image sensor, a body temperature associated with the individual.” Acting in response to violation events, in Petrovic, reads on the claimed “wherein triggering the one or more actions is further based on the body temperature associated with the individual being greater than a threshold body temperature.” The rationales for combining the teachings of Buibas and Petrovic, in the rejection of claim 30, also apply to this rejection of claim 31.
Regarding claim 32, the combination of Buibas and Petrovic teaches the following limitations:
“The method of claim 30, wherein the thermal image sensor is an infrared image sensor.” Petrovic teaches, “Contactless temperature sensing subsystem relies on Arduino Uno using infrared sensor or thermal camera.” (Petrovic, p. 2.) The rationales for combining the teachings of Buibas and Petrovic, in the rejection of claim 30, also apply to this rejection of claim 32.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Buibas in view of Hawkins, Andrew J. “Nuro is using delivery robots to help healthcare workers fighting COVID-19.” The Verge (22 April 2020) (last accessed on 04 November 2022 at https://www.theverge.com/2020/4/22/21231466/nuro-delivery-robot-health-care-workers-food-supplies-california) (“Hawkins”).
Regarding claim 15, Hawkins teaches limitations below that do not appear to be explicitly disclosed in their entirety by Buibas:
“The method of claim 1, wherein triggering the one or more actions based on determining that the individual is not wearing PPE includes: causing, by the one or more processors, the checkout workstation or a dispensing device associated with the checkout workstation to automatically dispense PPE for the individual.” Buibas discloses, “mobile robotic cleaning devices.” (Buibas, para. [0327].) Buibas does not explicitly disclose use of the mobile robotic cleaning devices for dispensing protective equipment. Hawkins teaches, “Nuro’s robots are ferrying … personal protective equipment (PPE).” (Hawkins, p. 2/5.) Using a robot to deliver PPE, in Hawkins, reads on the claimed “causing, by the one or more processors, … a dispensing device associated with the checkout workstation to automatically dispense PPE for the individual.”
Hawkins teaches fighting COVID-19, similar to the claimed invention and Buibas. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the robot, in Buibas, to deliver PPE, as in Hawkins, as a way to reduce contagion, as taught by Hawkins (p. 2/5).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Buibas in view of Kiosk Marketplace. “Pyramid Computer teams with FreeStylus to prevent virus exposure.” 24 September 2020 (last accessed on 04 November 2022 at https://www.kioskmarketplace.com/news/pyramid-computer-teams-with-freestylus-to-prevent-virus-exposure/) (“Kiosk”).
Regarding claim 16, Kiosk teaches limitations below that do not appear to be explicitly disclosed in their entirety by Buibas:
“The method of claim 1, wherein triggering the one or more actions based on determining that the individual is not wearing PPE includes: causing, by the one or more processors, the checkout workstation or a dispensing device associated with the checkout workstation to automatically dispense a stylus for operating the checkout workstation.” Buibas discloses the use of a “touchscreen” (para. [0197]), but does not explicitly disclose any stylus. Kiosk teaches, “FreeStylus has designed the recyclable stylus which can be used on multiple  applications that require touch interaction from the public, such as kiosks, ATMs and payment readers. The FreeStylus comes with an automatic dispenser that can be mounted on a wall, a table or freestanding, depending on the customer's requirements.” (Kiosk, p. 1/3.) Operation of an automatic dispenser, to dispense a recyclable stylus for use with payment readers, in Kiosk, reads on the claimed “wherein triggering the one or more actions based on determining that the individual is not wearing PPE includes: causing, by the one or more processors, … a dispensing device associated with the checkout workstation to automatically dispense a stylus for operating the checkout workstation.”
Kiosk teaches preventing virus exposure (see p. 1/3), similar to the claimed invention and to Buibas. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided in the checkout area, of Buibas, the dispenser and stylus, of Kiosk, for safer interactions with touchpoints, as taught by Kiosk (see p. 1/3).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Buibas in view of WIPO Int’l Pub. No. WO 2016/118690 A1 to Backman et al. (“Backman”).
Regarding claim 21, Backman teaches limitations below that do not appear to be explicitly disclosed in their entirety by Buibas:
“The method of claim 1, wherein the individual is an employee associated with the checkout workstation.” Backman teaches, “determining PPE items that have been designated as being required in order to operate equipment at a workstation located in a workplace environment, periodically or continuously detecting whether all required PPE items are present in proximity to a worker who is located in proximity to the workstation, and presenting an indication of the presence or absence of required PPE items.” (Backman, para. [09].)
Backman teaches a PPE monitoring system (see Abstract), similar to the claimed invention and to Buibas. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the monitoring performed, in Buibas, to be performed on workers, in addition to customers, as in Backman, for worker safety, as taught by Backman (see para. [01]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2022/0012894 A1 to Lev discloses analyzing a thermal image for enforcing mask wearing compliance. (Lev, Abstract.)
U.S. Pat. App. Pub. No. 2020/0302775 A1 to Liu et al. discloses opportunity-based hygiene monitoring and/or reminding. (Liu, Abstract.)
U.S. Pat. No. 9,695,981 B2 to Au et al. discloses identifying one or more items of personal protective equipment in one or more images. (Au, Abstract.)
Silva de Oliveira C, Sanin C, Szczerbicki E. Image Representation for Cognitive Systems Using SOEKS and DDNA: A Case Study for PPE Compliance. InAsian Conference on Intelligent Information and Database Systems 2020 Mar 23 (pp. 214-225). Springer, Cham.
Rajashekar, Narayan. Why are Savvy Large-Scale Retailers Opting for Computer Vision? Wipro. July 2020. Last accessed on 03 November 2022 at https://www.wipro.com/innovation/why-are-savvy-large-scale-retailers-opting-for-computer-vision/.
Provectus. Worker Health Safety. Webpage from 19 September 2020. Accessed via Internet Archive Wayback Machine at https://web.archive.org/web/20200919112805/https://provectus.com/worker-health-safety/. Last accessed on 03 November 2022.
Shih, Joseph, et al. How to automate Personal Protective Equipment monitoring for healthcare and life science workplaces. AWS Marketplace. 25 September 2020. Last accessed on 02 November 2022 at https://aws.amazon.com/blogs/awsmarketplace/automate-personal-protective-equipment-monitoring-for-healthcare/.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624